NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 16-2960
                                       ___________

                                         LEI KE,
                                              Appellant

                                             v.

                   DREXEL UNIVERSITY; JOHN FRY; RICHARD
                    HOMAN; SAMUEL PARRISH; AMY FUCHS;
                    JENNIFER HAMILTON; ANTHONY SAHAR
                     ____________________________________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                         (D.C. Civil Action No. 2-11-cv-06708)
                       District Judge: Honorable Joel H. Slomsky
                      ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  January 5, 2017
         Before: GREENAWAY, JR., GREENBERG and ROTH, Circuit Judges

                              (Opinion filed April 13, 2017)
                                     ___________

                                        OPINION*
                                       ___________

PER CURIAM



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Lei Ke appeals from the District Court Clerk’s taxation of costs against him. We

will dismiss this appeal for lack of jurisdiction.

                                               I.

       Ke is a former Drexel University medical student. He filed suit against the

University and several of its employees alleging racial discrimination and several other

claims. After protracted proceedings in the District Court, and after several mandamus

petitions and premature appeals with this Court, the District Court ultimately entered

summary judgment in the defendants’ favor. We affirmed. See Ke v. Drexel Univ., 645

F. App’x 161 (3d Cir.), cert. denied, 137 S. Ct. 384 (2016).

       Defendants filed a bill of costs with the District Court seeking an award of costs

under Fed. R. Civ. P. 54(d)(1). Following our affirmance, Ke filed objections to the bill

of costs. On June 1, 2016, the Clerk of the District Court overruled Ke’s objections and

issued a judgment taxing costs against him in the amount of $4,503.15. Ke filed a

“notice of objection” to the taxation of costs (ECF No. 702), which remains pending in

the District Court. Ke later filed this appeal from the Clerk’s judgment. After briefing

was complete, our Clerk directed the parties to file supplemental briefs addressing our

appellate jurisdiction. The parties now have done so, and this appeal is ripe for

disposition.

                                              II.




                                               2
       The parties argue that, despite the pendency of Ke’s objection in the District

Court, the Clerk’s taxation of costs is final and we have jurisdiction to review it. The

parties’ agreement on that point does not confer jurisdiction on us because we have an

independent obligation to consider that issue. See Debeato v. Att’y Gen., 505 F.3d 231,

233 (3d Cir. 2007). Having done so, we conclude that we lack jurisdiction, and we will

dismiss this appeal on that basis.

       “Under the procedures outlined in Fed. R. Civ. P. 54(d)(1) and [the District

Court’s] Local Rule 54.1(b), the Clerk taxes costs, and then, if there is an objection to the

Clerk’s action, the District Court reviews the Clerk’s award.” McKenna v. City of Phila.,

582 F.3d 447, 454 (3d Cir. 2009). Any such objection must be filed within seven days

after the Clerk’s taxation of costs. See Fed. R. Civ. P. 54(d)(1). If a party files an

objection, the District Court’s review is de novo. See In re Paoli R.R. Yard PCB Litig.,

221 F.3d 449, 461 (3d Cir. 2000). In that event, there is no final decisions regarding

costs appealable under 28 U.S.C. § 1291 until the District Court rules on the objection.

See LoSacco v. City of Middletown, 71 F.3d 88, 91 (2d Cir. 1995); Johnson v. United

States, 780 F.2d 902, 910 (11th Cir. 1986); cf. McKenna, 582 F.3d at 454 (holding that,

in the absence of a ruling on costs by either the Clerk or the District Court, “there is not a

final order on the costs issue for us to review”).

       In this case, Ke filed a timely objection to the Clerk’s taxation of costs in the

District Court, and that objection remains pending. The parties nevertheless ask us to

                                              3
disregard that filing. Ke argues that he intended it as a “motion for reconsideration [by

the Clerk] as the Clerk’s Office is not headed by a judge.” (Appellant’s Supp. Br. at 2.)

Defendants, for their part, ask us to treat Ke’s objection as a “nullity” because he already

filed objections to their bill of costs. (Appellees’ Supp. Br. at 2.)

         We decline to do so. Ke timely filed an objection following the Clerk’s taxation

of costs just as Rule 54(d)(1) contemplates. His objection is cursory, but it squarely takes

issue with specific aspects of the Clerk’s taxation of costs and it does not state that it was

directed only toward the Clerk and not the District Court. It is true that Rule 54(d)(1)

speaks of filing a “motion” for review with the District Court, and Ke did not style his

objection as a “motion,” but we have sometimes referred to requests for review as

“objections,” see McKenna, 582 F.3d at 454; In re Paoli R.R. Yard PCB Litig., 212 F.3d

at 459, and we see no immediately apparent reason why Ke’s pro se “notice of objection”

should not be liberally construed as a motion for review under Rule 54(d)(1).

         We recognize that Ke, in an apparent effort to manufacture appellate jurisdiction,

now disclaims any intent to seek review by the District Court. The facts remain,

however, that Ke filed an actual objection with the District Court, that he has not

withdrawn it, and that it is still pending. Indeed, if Ke had not filed such an objection,

then he might very well have lost the very right to appellate review that he is presently

attempting to exercise.1


1
    Although we have not addressed the issue, it appears that every Court of Appeals to
                                               4
         Thus, we decline to disregard Ke’s objection. We express no opinion on the

merits of that objection or on whether it is sufficient to place any particular issue before

the District Court for review. Instead, we hold only that the pendency of that objection

means that there is no final decision on costs that is appealable under § 1291 or

otherwise. Thus, “we will dismiss th[is] appeal without prejudice to further proceedings

with respect to costs in the District Court.” McKenna, 582 F.3d at 454.

                                              III.

         For these reasons, we will dismiss this appeal. Ke’s request that we order

reassignment of this case to a different District Judge is denied.2



have done so has concluded that a party waives the right to challenge a Clerk’s taxation
of costs on appeal by failing to first seek review by the District Court under Rule
54(d)(1). See Ahlberg v. Chrysler Corp., 481 F.3d 630, 638-39 (8th Cir. 2007); Bloomer
v. UPS, 337 F.3d 1220, 1221 (10th Cir. 2003) (per curiam); Cooper v. Eagle River
Mem’l Hosp., Inc., 270 F.3d 456, 464 (7th Cir. 2001); Walker v. California, 200 F.3d
624, 626-27 (9th Cir. 1999) (per curiam); Prince v. Poulis, 876 F.2d 30, 34 (5th Cir.
1989); cf. In re Paoli R.R. Yard PCB Litig., 221 F.3d at 459 (noting that District Courts
may deem challenges to the Clerk’s taxation of costs waived in the absence of a timely
objection). We also question whether a Clerk’s taxations of costs alone, regardless of
whether a party files an objection, is appealable as a “final decision[] of the district
court[]” in the absence of a District Court ruling on the issue. 28 U.S.C. § 1291; see also
Reger v. The Nemours Found., Inc., 599 F.3d 285, 288 (3d Cir. 2010) (exercising
jurisdiction under § 1291 after a ruling on the Clerk’s taxation of costs by the District
Court); In re Paoli R.R. Yard PCB Litig., 221 F.3d at 456 (same); cf. Siers v. Morrash,
700 F.2d 113, 114-15 (3d Cir. 1983) (“To be a ‘final’ order of the district court within the
meaning of section 1291, [a Magistrate Judge’s] decision must have been reviewed by the
district court, which retains ultimate decision-making power.”). Because Ke filed an
actual objection with the District Court and the objection remains pending, however, we
need not resolve these issues.
2
    Ke makes this request for the first time in his supplemental brief, and we will not
                                               5
consider it because it is beyond the scope of the briefing that the Clerk directed. Nor will
we construe Ke’s request as a mandamus petition. Ke knows how to seek mandamus
relief, and such relief is not warranted in any event because Ke does not claim to have
sought relief from the District Court in the first instance. See In re Kensington Int’l Ltd.,
353 F.3d 211, 223-24 (3d Cir. 2003).
                                              6